*982ON MOTION
PER CURIAM.

ORDER

Joni Magee moves for “change of venue of appeal.”
Magee sued the defendants in the United States District Court for the Eastern District of Pennsylvania, alleging civil rights violations. On December 18, 2007, the district court entered an order dismissing the action for lack of prosecution. Ma-gee filed a notice of appeal on January 17, 2007, seeking review by this court.
In her motion, Magee states that she intended to seek review by the United States Court of Appeals for the Third Circuit. Because we clearly do not have jurisdiction over this appeal, we transfer the appeal to the proper court, i.e., the United States Court of Appeals for the Third Circuit, pursuant to 28 U.S.C. 1631.
Accordingly,
IT IS ORDERED THAT:
The motion is granted to the extent that the appeal is transferred to the United States Court of Appeals for the Third Circuit pursuant to 28 U.S.C. § 1631.